Citation Nr: 0023980	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997 from the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

In March 2000 the RO denied entitlement to service connection 
for coronary artery/heart disease with stable angina and 
hypertension as secondary to the veteran's service-connected 
rheumatic heart disease.  This decision has not been 
appealed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran completed high school and has occupational 
experience as an air conditioning repairman from 1948 to 
1988.  He reportedly became totally disabled in 1988. 

3.  Service connection is in effect for rheumatic heart 
disease evaluated as 60 percent disabling and rheumatic fever 
evaluated as noncompensable.  The combined disability rating 
is 60 percent.

4.  The service-connected disabilities are not so disabling 
as to prevent the veteran from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 
3.340, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  The Board accordingly 
finds that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

It is contended that the veteran's service-connected 
disabilities prevent him from securing or following any 
substantially gainful occupation.  The veteran's 
representative in a July 2000 statement asserts that since 
the veteran's work experience has been in the area of manual 
labor, and because he no longer is able to engage in manual 
labor due to his service-connected condition, it is as least 
as likely as not that the veteran is entitled to individual 
unemployability benefits.  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (1999).

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  In determining 
whether an individual is unemployable by reason of service-
connected disabilities, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (1999).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(1999).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (1999).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a) (1999).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Service connection is in effect for rheumatic heart disease 
evaluated as 60 percent disabling and rheumatic fever 
evaluated as noncompensable.  The combined disability rating 
is 60 percent. 

Received in November 1996 was the veteran's application for 
increased compensation based on unemployability.  At that 
time he reported that he was self employed as an air 
conditioning repairman from 1948 to 1988.  He became totally 
in 1988.  He indicated that he completed high school.

A review of the record shows that a private medical 
statement, dated in June 1997, is to the effect that due to 
heart disease, the veteran, while not bed bound, was not able 
to participate in anything other than minimal daily 
activities and was unable to perform any strenuous work 
whatsoever.  The physician also indicated that the veteran 
had been recently admitted to Glenwood Regional Medical 
Center (Glenwood) in West Monroe, Louisiana with unstable 
angina.

A VA examination in January 1997 contains a diagnosis of 
history of rheumatic fever.  The VA examiner rendered an 
opinion that the service connected rheumatic fever had no 
effect on the veteran's ability to work.

A history and physical report from Glenwood dated in May 1997 
shows that the veteran was admitted with a chief complaint of 
chest pain.  Other records obtained pertaining to this 
admission show that the veteran underwent retrograde left 
heart catheterization with coronary angiograms and left 
ventriculogram.  The discharge summary, also dated in May 
1997, contains diagnoses of esophageal ulcer, coronary artery 
disease with diffuse irregularities and an 80% occlusion of 
the posterior descending artery, and hiatal hernia by 
history.  Subsequently, the veteran received treatment at 
private facilities for various disorders.

A VA examination by a cardiologist was conducted in July 
1998.  The diagnoses were rheumatic fever, 1943, by history 
only; rheumatic valvular heart disease, by history only; 
coronary heart disease, stable angina pectoris, METS 
[metabolic equivalents] seven; and hypertension on treatment.  
The examiner indicated that neither valvular heart disease 
nor rheumatic heart disease was detectable, and that there 
were neither medical nor occupational impairments due to the 
veteran's service-connected valvular heart disease.  

The examiner further stated that the veteran's nonservice-
connected hypertension and coronary heart disease did impair 
his occupational ability.  It was added that semi-sedentary 
and sedentary work would be medically feasible.  

Subsequent to a June 1999 Board Remand, additional private 
medical records were associated with the record.  These 
records, dated from 1997 to 1999, submitted by Glenwood and 
showing treatment by Dr. Daniel, while, in part consisting of 
duplicate copies of the private records dated in May 1997 
discussed above, are not shown to include any medical opinion 
as to whether the veteran is able to secure and follow a 
substantially gainful occupation a result of a service-
connected disability.  

A VA examination was conducted by a cardiologist in September 
1999.  Review of the report indicates that the examiner 
reviewed the veteran's medical history.  The diagnoses 
included rheumatic fever in 1944; valvular heat disease by 
history only; coronary artery disease, attained 7.2 METS on 
stress test; stable angina; and hypertension on treatment.  

The examiner opined that clinically and functionally 
significant valvular heart disease was not found.  The 
examiner also noted that coronary artery disease and 
hypertension were "not at least as likely as not caused by 
or related to" the veteran's service-connected rheumatic 
heart disease. 

To summarize, a VA examiner in July 1998 rendered an opinion 
that neither valvular heart disease nor rheumatic heart 
disease was detectable, and that there were neither medical 
nor occupational impairments due to the veteran's service-
connected valvular heart disease.  This was confirmed by a 
September 1999 VA examination at which time a cardiologist 
opined that clinically and functionally significant valvular 
heart disease was not found. 

The evidence reflects that the veteran's service-connected 
disabilities do result in significant impairment.  However, 
this fact is reflected in the current rating of 60 percent.  
The medical evidence of record does not demonstrate that the 
veteran's service-connected disabilities prevent him form 
obtaining and retaining substantially gainful employment 
consistent with his education and occupation background 


ORDER

Entitlement to a total rating based for compensation purposes 
based on individual unemployability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

